           Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 1 of 52 Page ID #:60



1    David M. Baum (Bar No. 214571)
2    david@dbaumlaw.com
     DAVID BAUM LAW CORPORATION
3
     1999 Avenue of the Stars, Suite 1100
4    Los Angeles, California 90067
     (310) 552-9100
5

6    Attorneys for plaintiffs ARMLA One, Inc.,
7
     ARMLA Two, Inc., and Gompers SocEq, Inc.

8
                            UNITED STATES DISTRICT COURT
9

10                         CENTRAL DISTRICT OF CALIFORNIA
11
     ARMLA ONE, INC., ARMLA TWO,              Case No.: 2:20-cv-07965
12   INC., AND GOMPERS SOCEQ, INC.,
13
                   Plaintiffs,                COMPLAINT
14
                                              1. 42 U.S.C. § 1983 Equal Protection
15
     vs.                                      2. 42 U.S.C. § 1983 Due Process
                                              3. 42 U.S.C. § 1983 Equal Protection
16   CITY OF LOS ANGELES, LOS                 4. 42 U.S.C. § 1983 Dormant
17   ANGELES DEPARTMENT OF                    Commerce Clause, Round One
     CANNABIS REGULATION, CAT                 5. 42 U.S.C. § 1983 Dormant
18
     PACKER, AND DOES 1-100,                  Commerce Clause, Round Two
19                                            5. Declaratory Relief, Round One
                   Defendants.
20                                            6. Declaratory Relief, Round Two
21
                                              JURY TRIAL DEMANDED
22

23

24

25

26

27
                                             1
28                                       COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 2 of 52 Page ID #:61



1                                       INTRODUCTION
2
           Plaintiffs ARMLA One, Inc. (“ARMLA One”), ARMLA Two, Inc.
3

4    (“ARMLA Two”), and Gompers SocEq, Inc. (“Gompers,” and collectively with
5
     ARMLA One and ARMLA Two, “Plaintiffs”) bring this action against defendants
6

7
     City of Los Angeles (the “City”), Los Angeles Department of Cannabis

8    Regulations (the “Department”), and the Department’s Executive Director and
9
     General Manager, Cat Packer (the City, the Department, and Ms. Packer are
10

11   collectively referred to herein as “Defendants”). In this Complaint, Plaintiffs have
12
     brought federal causes of action. ARMLA One has filed a Governments Torts
13

14
     Claim Act notice with City and will amend this Complaint to add its state law

15   claims after the expiration of the mandatory waiting period.
16
                                          PARTIES
17

18         1.     Plaintiff ARMLA One, Inc. is a corporation organized under the laws
19
     of the State of California.
20

21
           2.     Plaintiff ARMLA Two, Inc. is a corporation organized under the laws

22   of the State of California.
23
           3.     Plaintiff Gompers SocEq, Inc. is a corporation organized under the
24

25   laws of the State of California.
26

27
                                              2
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 3 of 52 Page ID #:62



1          4.     Defendant City of Los Angeles is a municipal corporation located in
2
     the County of Los Angeles, State of California.
3

4          5.     Defendant Los Angeles Department of Cannabis Regulation is a
5
     Department of the City of Los Angeles.
6

7
           6.     Defendant Cat Packer is the Executive Director and General Manager

8    of the Department of Cannabis Regulation. Plaintiffs sue Ms. Packer in her official
9
     capacity. In addition, ARMLA One sues Ms. Packer in her personal capacity.
10

11                              JURISDICTION AND VENUE
12
           7.     The Court has subject matter jurisdiction over the matters asserted
13

14
     herein under 28 U.S.C. section 1331 because the action involves questions under

15   the United States Constitution.
16
           8.     The Court has personal jurisdiction over the City because it is a
17

18   citizen of California.
19
           9.     The Court has personal jurisdiction over the Department because it is
20

21
     a citizen of California.

22         10.    The Court has personal jurisdiction over Ms. Packer because, on
23
     information and belief, she is a citizen of California. Moreover, Ms. Packer
24

25   performed the action complained of herein while within California.
26

27
                                              3
28                                        COMPLAINT
         Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 4 of 52 Page ID #:63



1          11.    Venue is proper in this Judicial District under 28 U.S.C. section
2
     1391(a) because all Defendants reside in this Judicial District and under 28 U.S.C.
3

4    section 1391(b) because Defendants performed the actions complained of herein
5
     while within this Judicial District.
6

7
                                     RELEVANT FACTS

8          A. The Phase Three, Round One Cannabis Application Process
9
           12.    Defendants established laws to govern the application process for
10

11   licenses to operate cannabis businesses within the City of Los Angeles. The
12
     application process is divided into three phases, with retail cannabis licenses
13

14
     (known as Type 10 licenses) awarded to new businesses in Phase Three. 1 Phase

15   Three is further divided into two rounds. The Phase Three, Round One application
16
     period opened September 3, 2019 at 10:00 a.m. and closed September 17, 2019 at
17

18   10:00 a.m. Defendants have not announced the dates for the Phase Three, Round
19
     Two application period as of the filing of this lawsuit.
20

21

22

23
     1
24     The Phase One application period was limited to retail cannabis licenses for
25
     preexisting medical marijuana dispensaries and ran from January 3, 2018 through
     March 4, 2018. The Phase Two application period was limited to non-retail
26   licenses for preexisting medical marijuana businesses and ran from August 1, 2018
27   through September 13, 2018.
                                                4
28                                          COMPLAINT
         Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 5 of 52 Page ID #:64



1          13.    Property requirements. An Applicant in Phase Three, Round One
2
     was required to submit an executed lease agreement with proof of a deposit or a
3

4    property deed for its Business Premises. L.A.M.C. § 104.06.01(c)(2).2 The
5
     Business Premises were required to be a specified distance away from sensitive
6

7
     uses: “Outside of a 700-foot radius of a School, Public Park, Public Library,

8    Alcoholism or Drug Abuse Recovery or Treatment Facility, Day Care Center, and
9
     Permanent Supportive Housing; and outside of a 700-foot radius of any other
10

11   Retailer or Microbusiness Commercial Cannabis Activity having on-site retail
12
     sales, which is licensed by the state of California and licensed by the City to
13

14
     engage in the Commercial Cannabis Activity defined in [Section 105.02].”

15   L.A.M.C. § 105.02(a)(1)(B). The Business Premises could not have been the site
16
     of Unlicensed Commercial Cannabis Activity in violation of Section 104.15 on or
17

18   after January 1, 2018. L.A.M.C. § 104.06(a)(1)(x).
19
           14.    Social Equity requirements. Only Applicants owned in part by Tier 1
20

21
     or Tier 2 Social Equity Applicants verified by the Department were eligible to

22   apply for licenses in Phase Three, Round One. L.A.M.C. § 104.06.1(c)(1) (“To be
23

24

25   2
       Defendants amended the Code in 2020 to move the rules governing Phase Three,
26   Round One applications to Section 104.06.1(b). The references in this section of
27   the Compliant are to the Code in effect on September 3, 2019.
                                              5
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 6 of 52 Page ID #:65



1    eligible to apply in Round 1, an Applicant shall have an individual Owner that is a
2
     Tier 1 or Tier 2 Social Equity Applicant verified pursuant to Subsection (b) of this
3

4    section and who shall own an Equity Share in the Applicant who meets the
5
     requirements in Section 104.20.”)
6

7
           15.    A Tier 1 Social Equity Applicant is a person who (1) has a Low

8    Income and (a) a prior California Cannabis Arrest or Conviction or (b) a minimum
9
     of five years’ cumulative residency in a Disproportionately Impacted Area and (2)
10

11   owns at least 51 percent of the Equity Shares of the entity that receives the retail
12
     cannabis license. L.A.M.C. § 104.20(c).
13

14
           16.    A Tier 2 Social Equity Applicant is a person who (1) has (a) a Low

15   Income and a minimum of five years’ cumulative residency in a Disproportionately
16
     Impacted Area or (b) a minimum of 10 years’ cumulative residency in a
17

18   Disproportionately Impacted Area and (2) owns at least 33 1/3 percent of the
19
     Equity Shares of the entity that receives the retail cannabis license. L.A.M.C. §
20

21
     104.20(d).

22         17.    “Disproportionately Impacted Area” means “eligible zip codes based
23
     on the ‘More Inclusive Option’ as described on page 23 of the ‘Cannabis Social
24

25   Equity Analysis Report’ commissioned by the City in 2017, and referenced in
26
     Regulation No. 13 of the Rules and Regulations, or as established using similar
27
                                               6
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 7 of 52 Page ID #:66



1    criteria in an analysis provided by an Applicant for an area outside of the City.”
2
     L.A.M.C. § 104.20(b). The eligible zip codes published by Defendants are 90001,
3

4    90002, 90003, 90008, 90011, 90013, 90014, 90016, 90021, 90027, 90033, 90037,
5
     90043, 90044, 90057, 90058, 90059, 90061, 90062.
6

7
           18.    The selection process. Phase Three, Round One had two selection

8    criteria, depending on whether the Applicant’s Business Premises were in an area
9
     of Undue Concentration. An Area of Undue Concentration is one that, in relevant
10

11   part, has more than one retail cannabis license per 10,000 residents. L.A.M.C. §
12
     104.01(a)(28). Certain areas reached Undue Concentration before the opening of
13

14
     the Phase Three, Round One application period because of retail cannabis licenses

15   awarded to preexisting medical marijuana dispensaries in Phase One.
16
           19.    To determine which selection criteria applied to an Applicant,
17

18   Defendants determined whether the Applicant’s Business Premises fell within an
19
     area of Undue Concentration as of the date of the application. L.A.M.C. §
20

21
     104.06.1(c)(3)(iii). Prior to the opening of the Phase Three, Round One

22   application period, Defendants announced that six of Los Angeles’s 36 Community
23
     Plan Areas had reached Undue Concentration (Central City; Central City North;
24

25

26

27
                                              7
28                                        COMPLAINT
         Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 8 of 52 Page ID #:67



1    Harbor-Gateway; Sherman Oaks–Studio City–Toluca Lake–Cahuenga Pass; Sun
2
     Valley–La Tuna Canyon; Venice).3
3

4          20.    For Applicants whose Business Premises were not in Community Plan
5
     Areas of Undue Concentration on September 3, 2019, the Phase Three, Round One
6

7
     application process was a race. Under the law as of September 3, 2019, only the

8    first 75 Tier 1 Applicants and the first 25 Tier 2 Applicants to submit applications
9
     during the application period would win the right to proceed with retail cannabis
10

11   licensing. L.A.M.C. § 104.06.1(c)(1) (“The first 75 Tier 1 Applicants and the first
12
     25 Tier 2 Applicants who meet the requirements of this subsection shall be eligible
13

14
     for further processing pursuant to Section 104.06.”) Defendants required

15   Applicants to submit their applications through the online Accela platform. The
16
     application period opened on September 3, 2019 at 10:00 a.m. and closed
17

18   September 17, 2019 at 10:00 a.m.
19
           21.    For Applicants whose Business Premises were in Community Plan
20

21
     Areas of Undue Concentration on September 3, 2019, Phase Three, Round One

22   was not a race. Instead, Defendants required such Applicants to file “a request that
23

24

25   3
      See Public Convenience or Necessity Application Process, Los Angeles
26   Department of Cannabis Regulation, available at
27   https://cannabis.lacity.org/licensing/PCN-1.
                                              8
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 9 of 52 Page ID #:68



1    the City Council find that approval of the License application would serve public
2
     convenience or necessity, supported by evidence in the record” (a “PCN Request”).
3

4    L.A.M.C. § 104.03(a). Defendants accepted PCN Requests during the same
5
     application period, September 3 through September 17, 2019.
6

7
           B. Plaintiffs’ Applications

8          22.    Plaintiffs embody the goals of the City’s Social Equity Program.
9
     They are companies owed by individuals unaffiliated with “big cannabis.”
10

11   Plaintiffs’ owners have a demonstrated commitment to Los Angeles and its
12
     underserved communities. From 2002 to 2005, Plaintiffs’ founder taught in a Title
13

14
     I public school in South Los Angeles located within a Disproportionately Impacted

15   Area. At the time, the founder attempted to move into a Disproportionately
16
     Impacted Area through a Department of Housing and Urban Development program
17

18   that allowed teachers to purchase foreclosed homes through a lottery process, but
19
     he was not selected in the lottery.
20

21
           23.    When Plaintiffs’ founder learned of the Social Equity Program, he

22   contacted many qualifying individuals and informed them about the program.
23
     These individuals were all unaware of the Social Equity Program before Plaintiffs’
24

25   founder contacted them. Twelve of those individuals applied to be verified as
26
     Social Equity Applicants with help from Plaintiffs’ founder.
27
                                               9
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 10 of 52 Page ID #:69



1          24.    ARMLA One’s Social Equity Applicant was a star student of
2
     Plaintiffs’ founder who earned a scholarship to attend college; ARMLA Two’s
3

4    Social Equity Applicant was another favorite former student; and Gompers’s
5
     Social Equity Applicant is a relative of ARMLA One’s Social Equity Applicant.
6

7
     All three Plaintiffs applied for retail cannabis licenses in Phase Three. ARMLA

8    One applied with a Business Premises not in a Community Plan Area of Undue
9
     Concentration. ARMLA Two and Gompers applied with Business Premises in
10

11   Community Plan Areas of Undue Concentration.
12
           25.    On August 27, 2019, Plaintiffs’ founder contacted Ms. Packer and
13

14
     others at the Department by email and warned them that he had heard from a

15   contact in the industry that applicants purportedly connected to a former city
16
     official would be able to upload application documents to the Accela platform
17

18   before the opening of the Phase Three, Round One application race on September
19
     3, 2019 at 10:00 a.m. Plaintiffs’ founder urged Defendants: “Please respond by
20

21
     telling us whether it is possible now, or at any time in the past has been possible, to

22   upload application documents to the city’s system prior to September 3 at 10:00
23
     am. If it is possible, please provide instructions on how to do so and confirm that
24

25   the upload option will be available after midnight tonight, and will be equally
26
     available to all social equity applicants.”
27
                                              10
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 11 of 52 Page ID #:70



1             26.   On the morning of August 28, 2019, the Department responded to
2
     Plaintiffs’ founder by email, stating “Applicants applying in Round 1 will have to
3

4    upload all documents associated with their Round 1 application on or after 10 a.m.
5
     on September 3rd when they log into Accela. There is no way for an applicant to
6

7
     pre-upload Round 1 documents before 10 a.m. on September 3rd. Any documents

8    they may have uploaded to the user account of a verified Social Equity Applicant
9
     cannot be transferred to a Round 1 application record.”
10

11            27.   On the afternoon of August 28, 2019, Plaintiffs’ founder responded to
12
     the Department’s email and asked for a meeting with Ms. Packer and the
13

14
     Department’s attorney, whether in person or by telephone, to discuss the possibility

15   that applicants would be able to apply early. Defendants never responded to that
16
     email.
17

18            28.   On or about August 27, 2019, Plaintiffs’ founder performed a review
19
     of Plaintiffs’ applications in anticipation of the opening of the Phase Three, Round
20

21
     One application period. A Google Maps search showed for the first time that a

22   preschool was planning to move within 700 feet of ARMLA One’s Business
23
     Premises. The preschool was not open, and its website stated only that it planned
24

25   to open on an unspecified date in September 2019. At the time ARMLA One
26
     entered the lease for its Business Premises, Google Maps did not indicate that a
27
                                              11
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 12 of 52 Page ID #:71



1    preschool was planning to move there, nor was Plaintiffs’ founder able to discover
2
     that information when he drove around the neighborhood to vet the Business
3

4    Premises or through his Internet searches.
5
             29.   At the end of August 2019, ARMLA One learned that Defendants
6

7
     included an option on their online licensing map that showed sensitive uses. The

8    licensing map did not show the preschool in question. Instead, the licensing map
9
     showed that a different daycare occupied the same building. In reality, that
10

11   daycare had moved to a different part of the city far outside of the 700-foot buffer
12
     zone.
13

14
             30.   The required documentation for Phase Three, Round One applications

15   included “a dated radius map including horizontal lines and labeling of any
16
     sensitive uses relative to a [retail cannabis] License.” L.A.M.C. § 104.06.1(c)(2).
17

18   Applicants were required to submit a signed form attesting, “The Applicant has
19
     conducted a diligent, good-faith inquiry to determine whether the proposed
20

21
     Business Premises is located within a 700-foot radius of any sensitive use specified

22   in Los Angeles Municipal Code Section 105.02(a)(1)(B). Based on this inquiry, the
23
     Applicant attests that it has not identified any applicable sensitive use within a 700-
24

25   foot radius of the proposed Business Premises.”
26

27
                                              12
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 13 of 52 Page ID #:72



1          31.   Plaintiffs’ founder finalized ARMLA One’s application documents
2
     the night before the Phase Three, Round One application period opened. Plaintiffs’
3

4    founder confirmed on the California Department of Social Services website that
5
     the preschool had not received a license. Notwithstanding that the preschool did
6

7
     not qualify as a sensitive use because it had not opened and had not received a

8    license, ARMLA One disclosed the potential sensitive use in its application.
9
     ARMLA One saved a copy of the California Department of Social Services
10

11   webpage showing that the preschool did not have a license as of September 2, 2019
12
     and submitted it with ARMLA One’s application.
13

14
           32.   On September 3, 2019, ARMLA One tested the Accela login shortly

15   before 10:00 a.m. to confirm the Department had been truthful in its August 28,
16
     2019 email when it stated that no Applicants could log in before 10:00 a.m.
17

18   Accela did not allow ARMLA One to login, so ARMLA One believed that
19
     Defendants were truthful that Phase Three, Round One would be a fair race.
20

21
           33.   ARMLA One was one of the fastest non-cheating Applicants in the

22   Phase Three, Round One race. Defendants’ records show that ARMLA One
23
     signed onto the Accela application system at 10:00:12 a.m. and completed its
24

25   application in one minute and seven seconds. ARMLA One spent much of that
26
     one minute and seven seconds waiting for the Accela system to load webpages and
27
                                            13
28                                       COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 14 of 52 Page ID #:73



1    upload ARMLA One’s application documents because of system lag caused by
2
     Accela being overrun with Applicants. ARMLA One accomplished this without
3

4    the use of “bots” or any automated assistance. As discussed below, Defendants
5
     would later produce records showing that only three Applicants who did not log in
6

7
     early completed their applications before ARMLA One, which qualifies ARMLA

8    One for a license as a Tier 2 Social Equity Applicant.
9
           34.    Approximately 762 Applicants submitted applications during the
10

11   Phase Three, Round One race for Applicants with Business Premises not in areas
12
     of Undue Concentration.
13

14
           35.    On September 10, 2019, ARMLA One discovered that the California

15   Department of Social Services had updated its website to reflect that the preschool
16
     had received a license. Although the Department of Social Services website
17

18   showed the preschool as unlicensed as of the opening of the Phase Three, Round
19
     One application period, the Department of Social Services backdated the
20

21
     preschool’s license to August 22, 2019.

22         36.    ARMLA One immediately updated Defendants on the development.
23
     On September 10, 2019, ARMLA One wrote to Ms. Packer and the Department’s
24

25   attorney by email. The email states in part: “We have learned that a business
26
     received a state license to operate a day care center within 700 feet of us this week.
27
                                             14
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 15 of 52 Page ID #:74



1    The department of social services website showed the center as unlicensed when
2
     we submitted our cannabis application on September 3. We did not know about
3

4    the center when we entered the lease on our property. [¶] I understand that we
5
     cannot change the location of our property before we receive a state license. Is
6

7
     there any option available to us, such as applying for a waiver?” Defendants did

8    not respond to this email.
9
           37.    On October 22, 2019, Defendants announced ARMLA One as one of
10

11   the winners of the Phase Three, Round One application process. Defendants
12
     issued ARMLA One the $9,075 invoice for winning applicants. ARMLA One paid
13

14
     the invoice and Defendants accepted the payment.

15         38.    Beginning in approximately late October 2019, ARMLA One’s
16
     owners and representatives made several telephone calls and paid several visits to
17

18   the Department and several City Councilmembers’ offices to discuss their
19
     application and the possibility of relocating. Nobody with authority would speak
20

21
     to or meet with ARMLA One at that time.

22         39.    On October 24, 2019, ARMLA One wrote a letter to each of the City
23
     Councilmembers with a copy to Ms. Packer. The letter states: “I write to you
24

25   regarding the Round 3, Phase 1 application process. My application is among the
26
     first 100 submitted. My property qualified on the date I submitted the application,
27
                                             15
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 16 of 52 Page ID #:75



1    but a school has since moved within the buffer zone. [¶] I ask that you amend the
2
     regulations to allow candidates that were within the first 100 and had qualifying
3

4    applications at the time of submission to relocate to other properties that do not
5
     interfere with any of the remaining 100 applicants.”
6

7
           40.    On October 25, 2019, ARMLA One learned Defendants were

8    considering a Draft Ordinance, dated October 18, 2019, to amend the Los Angeles
9
     Municipal Code (the “Code”) regarding retail cannabis licensing. Under the
10

11   proposal, a retail cannabis business could operate within 700 feet of a daycare if
12
     the daycare received its state license on or after the date the retail cannabis
13

14
     business applied for a license; and could operate within 700 feet of a school if the

15   school received its state license after the date the retail cannabis business applied
16
     for a license and the school first opened for use by students after the retail cannabis
17

18   business received its city and state license.
19
           41.    That same day, ARMLA One wrote to the City Councilmembers, Ms.
20

21
     Packer, and the City Planner. ARMLA One pointed out the deficiencies of

22   Defendants’ proposed revision. As to daycares, the letter states: “[T]he proposed
23
     ordinance allows cannabis applicants to proceed if a daycare center within the
24

25   buffer zone received its license after the September 3, 2019 cannabis application
26
     date. I ask you to modify the proposed ordinance so that applicants may proceed if
27
                                              16
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 17 of 52 Page ID #:76



1    the daycare center was listed as unlicensed on the California Department of Social
2
     Services (“DSS”) license search website as of September 3.” As to schools, the
3

4    letter states: “[T]he proposed ordinance applies the same change listed above to
5
     schools. It, however, retains the exception that a cannabis applicant is ineligible if
6

7
     the school accepts students, even without a license, before the cannabis applicant

8    receives its city and state license. This exception renders the change for the
9
     school’s license date meaningless. A school will always be able to accept students
10

11   before a cannabis applicant receives a state license.” The letter explained ARMLA
12
     One’s situation regarding the preschool and asked, “As an alternative, we ask that
13

14
     the City allow applicants in our position—where the California DSS website did

15   not disclose the sensitive use until after September 3—to relocate to another
16
     property that does not interfere with any of the other Round 3, Phase 1 selected
17

18   applicants.”
19
           42.      On December 2, 2019, Defendants sent a letter to ARMLA One that
20

21
     revoked its selection as one of the 100 winning applicants for retail cannabis

22   licenses from Phase Three, Round One. The Department’s Assistant Executive
23
     Director of Licensing sent the revocation letter at the direction of Ms. Packer.
24

25         43.      ARMLA One’s owners and representatives continued to try to meet
26
     with Defendants and the City Councilmembers after Defendants revoked ARMLA
27
                                              17
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 18 of 52 Page ID #:77



1    One’s selection. In February 2020, ARMLA One was able to schedule a meeting
2
     with a City Councilmember’s designee for March 2020 to discuss ARMLA One’s
3

4    application. At the March meeting, the designee assured ARMLA One’s founder
5
     that the City Councilmember and his office would look into reinstating ARMLA
6

7
     One’s selection as one of the 100 winning Applicants. The City Councilmember’s

8    office stopped responding to ARMLA One in April 2020, which ARMLA One
9
     attributed to office closures due to the coronavirus.
10

11         C. Defendants Allow Rule Violations in the Phase Three, Round One
12
                 Application Race
13

14
           44.     As noted above, Defendants assured Plaintiffs by email on August 28,

15   2019 that “Applicants applying in Round 1 will have to upload all documents
16
     associated with their Round 1 application on or after 10 a.m. on September 3rd
17

18   when they log into Accela. There is no way for an applicant to pre-upload Round 1
19
     documents before 10 a.m. on September 3rd.”
20

21
           45.     Notwithstanding that representation, Defendants allowed their

22   preferred Applicants to begin the application process before 10:00 a.m. on
23
     September 3, 2019.
24

25         46.     Defendants embarked on a misinformation campaign to cover their
26
     misdeeds. On September 6, 2019, Defendants knowingly published a false Update
27
                                              18
28                                         COMPLAINT
         Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 19 of 52 Page ID #:78



1    on the Department’s website that states, “DCR is pleased to announce the
2
     successful launch of Phase 3 Retail Round 1 Application Processing. . . On
3

4    Tuesday, September 3, 2019 at 10 a.m. PDT, the Department of Cannabis
5
     Regulation began accepting Phase 3 Retail Round 1 applications from
6

7
     individuals verified as Social Equity Program Applicants.” (Emphasis added.) 4

8           47.   At some point, Defendants published a spreadsheet that purportedly
9
     showed the timestamp for all Applicants.5 The spreadsheet has the misleading title
10

11   “Phase 3 Retail Round 1 Submissions (09/03/19 10am to 09/17/2019 10am).”
12
     (Emphasis added.) As will become clear below, Defendants falsified the
13

14
     timestamps of Applicants who logged into Accela before 10:00 a.m. on September

15   3, 2019.
16
            48.   Despite Defendants’ misrepresentations, rumors began circulating that
17

18   Defendants had allowed some Applicants to sign into the Accela application
19
     system before 10:00 a.m. on September 3, 2019. A nonprofit corporation prepared
20

21

22   4
      DCR Staff, Phase 3 Retail Round 1 Application Process, September 6, 2019,
23   available at https://cannabis.lacity.org/blog/phase-3-retail-round-1-application-
24   process.
     5
25
      Los Angeles Department of Cannabis Regulations, Phase 3 Retail Round 1
     Submissions, available at
26   https://cannabis.lacity.org/sites/g/files/wph1171/f/Phase%203%20Retail%20Roun
27   d%201%20Application%20Submissions.pdf.
                                             19
28                                        COMPLAINT
          Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 20 of 52 Page ID #:79



1    a summary of its allegations. The nonprofit alleged that an applicant submitted a
2
     completed application at 9:51 a.m.; Defendants assigned a false timestamp of
3

4    10:01:28 a.m. to the application submitted at 9:51 a.m.; Defendants disabled
5
     security features designed to block bots for at least the first two minutes of the
6

7
     application period 6; and Defendants accepted applications from bots. 7

8             49.   On October 24, 2019, facing mounting public pressure, Defendants
9
     knowingly published another false Update on the Department’s website. This time,
10

11   Defendants claimed that “[t]wo Applicants accessed the application minutes prior
12
     to the official launch.” 8 Notwithstanding Defendants’ representation on September
13

14
     6 that Defendants began accepting applications at 10:00 a.m., Defendants now

15   admitted they “became aware of these two cases on Tuesday, September 3, 2019
16
     while reviewing system data with Accela support staff.”
17

18

19

20

21   6
         All 100 winning Applicants submitted their applications within the first 2 minutes.
22   7
      California Minority Alliance, Accela Online Submission Failure, available at
23   https://mjbizdaily.com/wp-content/uploads/2019/10/DCR-Corruption-from-CMA-
24   copy.pdf.
     8
25
      Cannabis Regulation Commission, Presentation, available at
     https://cannabis.lacity.org/sites/g/files/wph1171/f/10_24%20Cannabis%20Regulati
26   on%20Commission%20-
27   %20Presentation%20re%20Executive%20Director%27s%20Report.pdf.
                                               20
28                                          COMPLAINT
          Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 21 of 52 Page ID #:80



1            50.   The public pressure on Defendants continued mounting. On October
2
     25, 2019, an industry publication reported, “Hundreds reportedly appeared
3

4    Thursday for the city’s Cannabis Regulation Commission meeting, where
5
     allegations of corruption, incompetence, and basic unfairness were leveled at city
6

7
     officials, including Cat Packer, the head of the L.A. Department of Cannabis

8    Regulation (DCR).”9
9
             51.   On October 28, 2019, City Councilmember and Council President
10

11   Herb Wesson sent a letter to Ms. Packer that states: “Over the last couple of weeks,
12
     including at the Cannabis Regulation Commission meeting last Thursday,
13

14
     allegations have been made that multiple applicants had access to the application

15   portal prior to the announced start time of 10 am on Tuesday September 3rd.” 10
16
     The letter called on Defendants to “prepare a full audit and report by an
17

18   independent third party not involved in the process.”
19

20

21

22   9
      John Schroyer, Turmoil Abounds over Los Angeles’ Latest Marijuana Business
23   Licensing and Its Social Equity Program, Marijuana Business Daily, October 25,
24   2019, available at https://mjbizdaily.com/turmoil-abounds-over-los-angeles-social-
     equity-program-latest-marijuana-business-licensing-round/.
25   10
       Letter from Herb Wesson, Jr. to Cat Packer (Oct. 28, 2019), available at
26   https://files.constantcontact.com/857cfc13601/a0b5cea7-ecb2-4992-9d67-
27   f46cdf6c07a3.pdf
                                             21
28                                        COMPLAINT
          Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 22 of 52 Page ID #:81



1            52.   In November 2019, the Mayor directed the City to engage an
2
     independent, third-party auditor to review the Phase Three, Round One application
3

4    process.
5
             53.   By December 16, 2019, Defendants had changed their story yet again.
6

7
     Defendants admitted that fourteen Applicants had begun their applications before

8    10:00 a.m. on September 3, 2019. 11
9
             54.   On May 27, 2020, the City Administrative Officer sent a transmittal
10

11   letter and the audit report to the Mayor and the City Council. 12 The auditor found
12
     that 226 Applicants accessed Accela system before 10:00 a.m. on September 3,
13

14
     2019. Two Applicants submitted completed applications before Defendants even

15   opened the Accela system on September 3. The Department had manually reset
16
     the passwords for those two Applicants the morning of September 3.
17

18

19

20   11
       See Emily Alpert Reyes, L.A. Officials Say System for Pot Licenses Was Open
21   Early. Cannabis Activists Call Foul, L.A. Times Dec. 16, 2019, available at
22
     https://www.latimes.com/california/story/2019-12-16/cannabis-activists-
     marijuana-licensing-applications-los-angeles.
23   12
       City of Los Angeles Office of the City Administrative Officer, Performance
24   Audit of the Department of Cannabis Regulation Phase Three Application Process,
25
     available at
     https://cannabis.lacity.org/sites/g/files/wph1171/f/DCR%20Phase%20III%20Roun
26   d%201%20Licensing%20Performance%20Audit%20and%20Review%2003.27.20
27   20.pdf.
                                              22
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 23 of 52 Page ID #:82



1          55.     The auditor found that the remaining 224 early Applicants were able
2
     to access Accela because Defendants opened Accela at 9:59:46 a.m. rather than
3

4    10:00 a.m. To put the fourteen second head start into perspective, the average
5
     application time for the first 100 Applicants was one minute and eleven seconds.
6

7
           56.     Although the auditor was nominally independent, the audit report calls

8    into question the auditor’s impartiality. The City Administrative Officer’s
9
     transmittal letter provides that the auditor had existing contracts with the City. The
10

11   audit report shows the auditor bent over backwards to avoid assigning blame to
12
     Defendants.
13

14
           57.     Rather than admit Defendants violated their own rules by allowing

15   some Applicants to apply early, the audit report concludes the other applicants
16
     were wrong for waiting until the announced 10:00 a.m. to start their applications:
17

18   “Some Applicants appeared to wait because of what, in hindsight, was imprecise
19
     messaging by the Department. In some cases, the Department stated that the
20

21
     Application Window would open at 10:00 AM, and in other cases the Department

22   stated that Applicants would be unable to sign on to the Accela portal until 10:00
23
     AM—the latter was inaccurate.” In other words, the auditor created an after-the-
24

25   fact justification for Defendants’ misdeeds by drawing a fictitious distinction
26
     between logging into Accela and beginning an application, yet the audit report
27
                                             23
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 24 of 52 Page ID #:83



1    acknowledges “there was no other system barrier preventing Applicants, once
2
     signed on [to Accela], from navigating to the application page and starting the
3

4    application.”
5
           58.    Although the audit report takes the position that logging into Accela at
6

7
     9:59:46 a.m. was appropriate under Defendants’ application procedures, neither

8    Defendants nor the auditor were able to point to a single example of Defendants
9
     informing Applicants they would be able to log into Accela at 9:59:46 a.m. In fact,
10

11   neither the auditor nor Defendants provided a single example of Defendants
12
     informing Applicants they could first log into Accela on September 3, 2019 at any
13

14
     time other than 10:00 a.m. Moreover, the audit report acknowledges that

15   Applicants who attempted to log into Accela on September 3, 2019 before 9:59:46
16
     received the error message that they could not log in until 10:00 a.m.: “The Accela
17

18   portal will be unavailable from Wednesday, August 28, 10 AM PDT until Tuesday,
19
     September 3, 2019, 10 AM PDT while it undergoes maintenance in preparation for
20

21
     the opening of the application window.”

22         59.    The audit report goes so far as to imply the early start time for the 224
23
     Applicants was fair because “Nearly all Applicants that signed onto the Accela
24

25   Civic Platform prior to 10:00 AM did so because the Department and Accela
26
     allowed all Applicants to do so.” (Emphasis in original.) The audit report makes
27
                                             24
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 25 of 52 Page ID #:84



1    that statement even though, as shown above, Defendants did not inform the
2
     applicants at large that they could access Accela before 10:00 a.m.
3

4          60.    The audit report fails in another critical respect. It approves of
5
     Defendants’ “normalization” remedy for the early applications. Of the 226
6

7
     Applicants that accessed Accela before 10:00 a.m. on September 3, 2019, fourteen

8    were able to navigate to the application forms and begin filling them out before
9
     10:00 a.m. Defendants normalized their application times by falsely shifting their
10

11   application start times back as though the Applicants had started their applications
12
     at precisely 10:00:00 a.m. In other words, an applicant who logged in before 10:00
13

14
     a.m. and took 40 seconds to complete its application was assigned a completion

15   time of 10:00:40 a.m.
16
           61.    Defendants’ normalization method fails in multiple respects. First, it
17

18   ignores the extremely low odds that all fourteen Applicants would have started
19
     precisely at 10:00:00 a.m. The applications had to be entered by humans; bots
20

21
     were not allowed.

22         62.    Second, Defendants’ normalization ignores the fact that if Accela had
23
     been properly disabled until 10:00 a.m., Applicants who attempted to log in shortly
24

25   before 10:00 a.m. would have had a delayed start time because they would have
26
     had to wait for the login to fail and the webpage to refresh to a new login page.
27
                                             25
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 26 of 52 Page ID #:85



1    Thus, applicants who attempted to login shortly before 10:00 a.m. could not have
2
     started their applications at 10:00 a.m. if Accela had been properly disabled.
3

4          63.    Third, Defendants’ normalization method ignores the advantage to the
5
     212 Applicants who logged into Accela before 10:00 a.m. but did not reach the
6

7
     application forms before 10:00 a.m. The audit report acknowledges that

8    Applicants spent an average of 32 seconds after logging into Accela to navigate to
9
     the application forms (i.e., Applicants spent an average of 32 seconds agreeing to
10

11   Accela’s terms and conditions and reading other webpages). Defendants, however,
12
     did not change the application completion time for any applicant that reached the
13

14
     application forms on or after 10:00 a.m. Thus, Defendants gave a head start of up

15   to 14 seconds to 212 Applicants.
16
           64.    Fourth, Defendants did not account for the system lag after 10:00 a.m.
17

18   caused by Accela being overwhelmed by Applicants. As noted above, ARMLA
19
     One was one of the first non-cheating Applicants to access the system (at 10:00:12
20

21
     a.m.), and it spent most of its application time waiting for webpages to load and

22   documents to upload.
23
           65.    The audit report fails to raise these obvious defects with Defendants’
24

25   normalization methodology, other than raising the problem with not normalizing
26
     the 212 Applicants who logged into Accela early but did not reach the application
27
                                             26
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 27 of 52 Page ID #:86



1    forms before 10:00 a.m. As to those 212 Applicants, the audit report
2
     acknowledged that if Defendants has normalized those applications, eleven current
3

4    winners from the early starters would not have remained within the first 100
5
     Applicants. Nevertheless, the audit report concludes: “There is no evidence that
6

7
     any Applicant benefited over any other Applicant as a result of Accela’s account

8    re-enabling process. For those that started their application prior to 10:00 AM, the
9
     Department implemented a reasonable ‘normalization’ process that effectively
10

11   negated any benefit [from] the early application star[t].”
12
           66.    Despite allegations that some Applicants used bots, the auditor
13

14
     reviewed less than all the data before concluding that no bots completed

15   applications: “We found that Accela provided application performance monitoring
16
     data and application logs to corroborate their assertions that no bot-like behavior
17

18   was observed on September 3, 2019. Although Accela could not provide all the
19
     supporting data and system logs that were the basis of their forensic analysis, the
20

21
     data provided generally supports Accela’s assertions because the activity during

22   September 3, 2019 does not appear to indicate any nefarious activities occurred.”
23
           67.    The audit report fails to provide information about what, if anything,
24

25   the auditor did to investigate whether Defendants colluded with any of the early
26
     Applicants. Nevertheless, the City Administrative Officer’s transmittal letter
27
                                             27
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 28 of 52 Page ID #:87



1    provides that “the Auditor found that that the DCR conducted the Phase III Round
2
     1 licensing process in good faith, and that there was no evidence of bias or
3

4    unfairness.”
5
           68.      The nominally independent, objective audit report failed to raise any
6

7
     real challenge to Defendants’ implementation of the Phase Three, Round One

8    application race. Unsurprisingly, it exonerated Defendants.
9
           D. Defendants Settle a Lawsuit Based on the Conduct Plaintiffs Warned
10

11               Defendants About Before September 3, 2019
12
           69.      On April 16, 2020, Social Equity Owners and Workers Association,
13

14
     Inc., a nonprofit corporation claiming to represent Applicants, and Madison

15   Shockley III, an Applicant (together, the “SEOWA Petitioners”), brought a lawsuit
16
     against Defendants. See Soc. Equity Owners and Workers Ass’n v. Los Angeles,
17

18   No. 20STCP01426 (L.A. Super. Ct. 2020). The SEOWA Petitioners sued
19
     Defendants for allowing Applicants to log into Accela before 10:00 a.m. on
20

21
     September 3, 2019. They sought an injunction requiring Defendants to process all

22   applications from the non-Undue Concentration race or, in the alternative,
23
     requiring Defendants to redo the Phase Three, Round One application process for
24

25   applicants with Business Premises not in areas of Undue Concentration.
26

27
                                              28
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 29 of 52 Page ID #:88



1          70.    Defendants settled the lawsuit. In doing so, Defendants acceded to
2
     nearly all the SEOWA Petitioners’ demands. Under the settlement agreement,
3

4    Defendants agreed to amend the Code. Exhibit A to the settlement agreement
5
     contained a draft amended Code. The settlement agreement required Defendants’
6

7
     counsel to recommend to the City Council that the City Council enact the draft

8    amended Code. The settlement agreement was not effective unless the City
9
     Council enacted the draft amended Code. On the recommendation of Defendants’
10

11   counsel, the City Council enacted the draft amended Code on or about July 1, 2020.
12
           71.    The amendments to the Code change major aspects of the retail
13

14
     cannabis licensing procedures. First, the amended Code requires Defendants to

15   grant an additional 100 licenses to Applicants in the Phase Three, Round One race.
16
     L.A.M.C. § 104.06.1(b)(7).
17

18         72.    Second, the amended Code exempts all Applicants in the race from
19
     Undue Concentration limits. L.A.M.C. § 104.06.1(b)(7). The amended Code,
20

21
     however, retains the PCN Request requirements for the non-race Applicants with

22   Busines Premises in the six Community Plan Areas Defendants designated as
23
     having reached Undue Concentration before September 3, 2019. See, e.g.,
24

25   L.A.M.C. §§ 104.03(a)(4);104.06(a)(1)(vii), (3)(ii); 104.06.1(b)(iii). The
26
     requirements include payment of an additional Public Convenience or Necessity
27
                                             29
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 30 of 52 Page ID #:89



1    Application Fee not applicable to Applicants in the non-Undue Concentration race.
2
     L.A.M.C. § 104.03(a)(4).
3

4          73.    In fact, the amended Code makes the PCN Request process more
5
     burdensome. Under the Code as of September 3, 2019, “If the City Council does
6

7
     not act on the Applicant’s request within 90 days, then the City Council shall be

8    deemed to have made the necessary findings to support the public convenience and
9
     necessity.” L.A.M.C. § 104.03(a) (Nov. 28, 2018). Under the amended Code, “If
10

11   the City Council does not act on the Applicant's request within 90 calendar days of
12
     the City Clerk’s date of receipt, then the City Council shall be deemed to have not
13

14
     made the necessary findings to support the public convenience and necessity, the

15   request shall be denied by operation of law, and the License application shall not
16
     be processed by DCR.” L.A.M.C. § 104.03(a).
17

18         74.    The amended Code adds requirements for PCN Requests that are not
19
     required for Applicants in the non-Undue Concentration race:
20

21
                  The Applicant shall engage with and seek written input

22                from the following key stakeholders for the area in which
23
                  the proposed Business Premises will be located, which at
24

25                a minimum should include: area Neighborhood Council;
26
                  Los Angeles Police Department (LAPD) Division; local
27
                                             30
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 31 of 52 Page ID #:90



1                 chamber of commerce; and at least one substance abuse
2
                  intervention, prevention and treatment organization with
3

4                 the Community Plan Area. LAPD shall provide the City
5
                  Council with crime data for the area, and a letter stating
6

7
                  their position on the application request. DCR shall

8                 promulgate standards subject to City Council approval by
9
                  resolution, which may be amended from time to time.
10

11                DCR shall provide written notice of the Applicant’s
12
                  request pursuant to Section 104.05(b).
13

14
     L.A.M.C. § 104.03(a)(4).

15         75.    The amended Code also allows Applicants to relocate their Business
16
     Premises, as further discussed below, but it places restrictions on relocations for
17

18   PCN Request Applicants that are not required of Applicants from the race.
19
     L.A.M.C. § 104.03(e)(1)(iii).
20

21
           76.    Thus, Defendants amended the Code to include a carve-out from the

22   Undue Concentration/PCN Request requirements that is based solely on a date. As
23
     will become clear below, Defendants did this to benefit the SEOWA Petitioners
24

25   and other early Applicants. In doing so, Defendants violated the clearly
26

27
                                             31
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 32 of 52 Page ID #:91



1    established due process and equal protection rights of ARMLA Two, Gompers,
2
     and all other Applicants who applied through the PCN Request process.
3

4          77.    Third, the amended code removes the sensitive use requirement that
5
     the Applicant’s Business Premises be at least 700 feet from other Applicants.
6

7
     L.A.M.C. § 104.06.1(b)(7). Before the amendment, if two winning Applicants had

8    Business Premises within 700 feet of each other, the applicant with the faster
9
     application time was selected and the other applicant was ineligible for a license.
10

11   L.A.M.C. § 104.06.1(b)(5).
12
           78.    Fourth, the amended code allows Applicants to relocate their Business
13

14
     Premises. Before the amendment, Defendants had maintained the position that

15   Applicants would not be allowed to relocate their Business Premises during the
16
     licensing process.
17

18         E. Plaintiffs Discover Pretext and Targeting
19
           79.    Shocked that Defendants would settle the SEOWA Petitioners’
20

21
     lawsuit on such terms, ARMLA One began investigating the facts. The California

22   Secretary of State filings for the Social Equity Owners Association, Inc. identify
23
     three individuals associated with the company: CEO, Secretary, and CFO. The
24

25   CFO is petitioner Shockley. All three of the CEO, Secretary, and CFO are
26

27
                                             32
28                                        COMPLAINT
          Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 33 of 52 Page ID #:92



1    Applicants who logged into Accela before 10:00 a.m. on September 3, 2010.13 All
2
     three individuals finished in the race outside of the first 100 Applicants but within
3

4    the first 200 Applicants.14
5
             80.   In other words, Defendants were so desperate to avoid scrutiny of
6

7
     their actions and to ensure the cheating Applicants who logged into Accela before

8    10:00 a.m. on September 3, 2019 could keep their winning statuses that Defendants
9
     settled a lawsuit over unfair early Accela logins even though the petitioners who
10

11   brought the lawsuit logged in early, and Defendants settled the lawsuit by
12
     amending the Code to grant licenses to the petitioners who logged in early;
13

14
     amending the sensitive use requirements to ensure the petitioners’ Business

15   Premises would not become ineligible because of lower-numbered Applicants;
16
     amending the Code to allow the petitioners to relocate their Business Premises; and
17

18

19

20   13
       Appendix A to City of Los Angeles Office of the City Administrative Officer,
21   Performance Audit of the Department of Cannabis Regulation Phase Three
22
     Application Process, available at
     https://cannabis.lacity.org/sites/g/files/wph1171/f/DCR%20Phase%20III%20Roun
23   d%201%20Licensing%20Performance%20Audit%20and%20Review%2003.27.20
24   20.pdf.
     14
25
       Los Angeles Department of Cannabis Regulations, Phase 3 Retail Round 1
     Submissions, available at
26   https://cannabis.lacity.org/sites/g/files/wph1171/f/Phase%203%20Retail%20Roun
27   d%201%20Application%20Submissions.pdf.
                                             33
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 34 of 52 Page ID #:93



1    amending the Code so the Undue Concentration limits do not apply to the
2
     petitioners in case lower-numbered Applicants cause the petitioners’ Community
3

4    Plan Areas to reach Undue Concentration.
5
           81.    ARMLA One further discovered that other selected Applicants from
6

7
     among the first 100 finishers in the race have Business Premises within 700 feet of

8    sensitive uses, but Defendants did not revoke those Applicants’ selections. Such
9
     sensitive uses include a school (the same sensitive use near ARMLA One’s
10

11   Business Premises), a library, and a public park. All those Applicants logged into
12
     Accela before 10:00 a.m. on September 3, 2019. Notably, the licensing map on the
13

14
     Department’s website does not list the school sensitive use, even though the school

15   received its state license and opened to students years before Phase Three, Round
16
     One began.
17

18         82.    Defendants overlooked other rule violations by their preferred
19
     Applicants. Under the Code as of September 3, 2019, Social Equity Applicants
20

21
     “[m]ay only transfer control or ownership to Persons who meet the same social

22   equity ownership and local requirements as when the License was issued and only
23
     upon the prior written approval of DCR.” L.A.M.C. § 104.20(h)(i)(1) (June 14,
24

25   2019). Nevertheless, several news sources report, and Plaintiffs allege on
26
     information and belief, that the co-owner/financial backer of several Applicants
27
                                            34
28                                       COMPLAINT
          Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 35 of 52 Page ID #:94



1    selected from among the 100 winners in the Phase Three, Round One race included
2
     a provision requiring the Social Equity Applicants to sell their shares to the co-
3

4    owner/financial backer for far below market value. Defendants must have been
5
     aware of this forced-sale provision because Applicants were required to “disclose
6

7
     any options to purchase equity or control in the Applicant” as part of the Phase

8    Three, Round One application materials. L.A.M.C. § 104.20(h)(i)(8) (June 14,
9
     2019). In fact, Defendants emphasized this disclosure requirement during
10

11   workshops they held for Applicants before September 3, 2019, stating:
12
     “Additionally, an Applicant must provide DCR all agreements or contracts the
13

14
     Applicant or its owners have entered into concerning the distribution of the

15   business’ profits or revenues or the right to control the business, including but not
16
     limited to, subscription agreements, management agreements, loan agreements,
17

18   and profit-sharing agreements.”15
19
             83.   Notwithstanding the forced-sale provision, Defendants have not
20

21
     revoked the winning statuses of the co-owner/financial backer’s applications. The

22

23

24
     15
25
       Department of Cannabis Regulation, Presentation to Phase 3 Round 1 Licensing
     and Social Equity Program Workshop, available at
26   https://cannabis.lacity.org/sites/g/files/wph1171/f/8_6%20WORKSHOP%20PRES
27   ENTATION.pdf.
                                              35
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 36 of 52 Page ID #:95



1    co-owner/financial backer’s CEO sits on a City board of commissioners. News
2
     sources report, and Plaintiffs allege on information and belief, that the co-
3

4    owner/financial backer employs the son of a City Councilmember. Based on an
5
     analysis of Applicant company names, Plaintiffs believe they have identified seven
6

7
     Applicants co-owned by the co-owner/financial backer. All seven of these

8    Applicants logged into Accela before 10:00 a.m. on September 3, 2019.
9
           84.    In light of the above, it is clear that Defendants have colluded with
10

11   their preferred Applicants to allow them to apply early in the Phase Three, Round
12
     One race; to falsify time stamps to prevent public inquiry into the collusion; to
13

14
     select the preferred Applicants as winners from among the first 100 Applicants

15   despite defects with their Business Premises; to amend the Code so those preferred
16
     Applicants will not become ineligible because earlier Applicants have Business
17

18   Premises 700 feet; to amend the Code so the preferred Applicants will not become
19
     ineligible if their Community Plan Areas reach Undue Concentration; to remove
20

21
     from the Department’s licensing map a sensitive use that would make a preferred

22   Applicant ineligible; to amend the Code so those preferred Applicants can relocate
23
     their Business Premises before the sensitive uses are discovered; and to overlook
24

25   any other Code violations by their preferred Applicants.
26

27
                                              36
28                                         COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 37 of 52 Page ID #:96



1          85.    It is also clear that Defendants targeted ARMLA One and used the
2
     preschool as a pretext to revoke ARMLA One’s selection. Defendants viewed
3

4    ARMLA One as a whistleblower because ARMLA One repeatedly raised to
5
     Defendants and the City Council defects with the retail licensing procedures and
6

7
     the Code; ARMLA One warned Defendants before the Phase Three, Round One

8    race that some Applicants would apply early; and ARMLA One was not afraid to
9
     disclose sensitive uses, including the preschool near ARMLA One’s own Business
10

11   Premises. Defendants, at Ms. Packer’s direction, revoked ARMLA One’s winning
12
     status hoping that ARMLA One would disappear and not cause Defendants further
13

14
     problems or expose Defendants’ misdeeds retarding the Phase Three application

15   process. At Ms. Packer’s direction, Defendants revoked ARMLA One’s winning
16
     status over a preschool that had not opened as of the date of ARMLA One’s
17

18   application, yet Defendants did not revoke the selection of their preferred
19
     Applicants who cheated in the race and were within 700 feet of sensitive uses,
20

21
     including a school that had been open for years before the Phase Three, Round One

22   application period began.
23
           F. Defendants Violate the Dormant Commerce Clause
24

25         86.    As noted above, Defendants separated the retail cannabis licensing
26
     process into Phase Three, Round One and Phase Three, Round Two. Defendants
27
                                             37
28                                        COMPLAINT
          Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 38 of 52 Page ID #:97



1    have not yet announced the dates for the Phase Three, Round Two application
2
     period. Applicants who were not selected in Phase Three, Round One may apply
3

4    in Phase Three, Round Two. L.A.M.C. § 104.06.1(b)(6) (“All Applicants who
5
     submitted an application that are not eligible for further processing may apply for
6

7
     Type 10 Application Processing - Round 2.”). 16 ARMLA One intends to apply in

8    Round Two if Defendants do not reinstate its award for Round One. ARMLA Two
9
     and Gompers intend to apply in Round Two if Defendants and the City Council do
10

11   not approve their PCN Requests.
12
             87.   Defendants limited both Round One and Round Two to Applicants
13

14
     owned in part by individuals who qualify as Social Equity Applicants. L.A.M.C. §

15   104.06.1(b)-(c). Defendants will not accept applications for retail cannabis
16
     licenses from non-Social Equity Applicants until at least 2025. L.A.M.C. §
17

18   104.06(a).
19
             88.   Defendants limited Phase Three, Round One applications to
20

21
     Applicants owned in part by an individual who meets the definition of a Tier 1

22   Social Equity Individual Applicant or a Tier 2 Social Equity Individual Applicant.
23

24

25   16
      Before Defendants amended the Code in 2020, the rules governing Phase Three,
26   Round One applications were contained in Section 104.06(c). This section of the
27   Compliant references the Code sections as amended.
                                             38
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 39 of 52 Page ID #:98



1    L.A.M.C. § 104.06.1(b)(3). The ownership requirement applied to both the non-
2
     Undue Concentration race and PCN Requests.
3

4          89.    A Tier 1 Social Equity Individual Applicant must have “1. Low
5
     Income and prior California Cannabis Arrest or Conviction; 2. Low Income and a
6

7
     minimum of five years’ cumulative residency in a Disproportionately Impacted

8    Area. L.A.M.C. § 104.20(a)(1)(i)(4). The entity applying for a retail cannabis
9
     license seeking Tier 1 classification must be 51 percent owned by a Tier 1 Social
10

11   Equity Individual Applicant. L.A.M.C. § 104.20(a)(2)(i) (“A Tier 1 Social Equity
12
     Applicant shall own no less than a 51 percent Equity Share in the Person to whom
13

14
     the License is issued.”).

15         90.    A Tier 2 Social Equity Individual Applicant must have “1. Low
16
     Income and a minimum of five years’ cumulative residency in a Disproportionately
17

18   Impacted Area; or 2. a minimum of 10 years’ cumulative residency in a
19
     Disproportionately Impacted Area.” L.A.M.C. § 104.20(a)(1)(i)(5). The entity
20

21
     applying for a retail cannabis license seeking Tier 2 classification must be 33 1/3

22   percent owned by a Tier 2 Social Equity Individual Applicant. L.A.M.C. §
23
     104.20(a)(2)(i). (“A Tier 2 Social Equity Applicant shall own no less than a 33 1/3
24

25   percent Equity Share in the Person to whom the License issued.”).
26

27
                                             39
28                                        COMPLAINT
        Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 40 of 52 Page ID #:99



1          91.    For Phase Three, Round One, “Disproportionately Impacted Area”
2
     means “eligible zip codes based on the ‘More Inclusive Option’ as described on
3

4    page 23 of the ‘Cannabis Social Equity Analysis Report’ commissioned by the
5
     City in 2017, and referenced in Regulation No. 13 of the Rules and Regulations, or
6

7
     as established using similar criteria in an analysis provided by an Applicant for an

8    area outside of the City.” L.A.M.C. § 104.20(a)(1)(i)(2). The eligible zip codes
9
     published by Defendants are 90001, 90002, 90003, 90008, 90011, 90013, 90014,
10

11   90016, 90021, 90027, 90033, 90037, 90043, 90044, 90057, 90058, 90059, 90061,
12
     90062.
13

14
           92.    Notwithstanding that Section 104.20(b) nominally provides a method

15   for an applicant to attempt to have a zip code from outside the City of Los Angeles
16
     qualify as a Disproportionately Impacted Area, Defendants implemented the
17

18   Disproportionately Impacted Area requirement with the intention of impeding non-
19
     Californians from obtaining retail cannabis licenses. In fact, Defendants published
20

21
     guidance for prospective Social Equity Applicants that indicates that only the

22   designated Los Angeles zip codes qualify:
23
                 “For the purposes of the [Social Equity Program], an
24

25               Applicants [sic] must provide evidence of cumulative
26
                 residency for either a period of 5 years or 10 years in a
27
                                             40
28                                        COMPLAINT
          Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 41 of 52 Page ID #:100



1                  Disproportionately Impacted Area (DIA). At least one
2
                   dated document must be provided for each qualifying year.
3

4                  The City commissioned a Social Equity Program Analysis
5
                   which determined that the following zip codes are to be
6

7
                   considered Disproportionately Impacted Areas: (90001,

8                  90002, 90003, 90008, 90011, 90013, 90014, 90016,
9
                   90021, 90027, 90033, 90037, 90043, 90044, 90057,
10

11                 90058, 90059, 90061, 90062).17
12
     This guidance neither informs potential Social Equity Applicants that they can ask
13

14
     Defendants to consider other zip codes nor informs potential Social Equity

15   Applicants where to find more information about Disproportionately Impacted
16
     Areas.
17

18           93.   Defendants verified more than 1,600 Social Equity Applicants to
19
     participate in Phase Three, Round One. In response to ARMLA One’s public
20

21
     records request as to whether Defendants verified any Social Equity Applicant

22

23
     17
24     Department of Cannabis Regulation (DCR) Social Equity Program Applicant
25
     Eligibility Verification List of DCR Approved Documents, available at
     https://cannabis.lacity.org/sites/g/files/wph1171/f/Social%20Equity%20Program%
26   20Applicant%20Eligibility%20Verification%20-
27   %20List%20of%20Approved%20Documents.pdf.
                                              41
28                                         COMPLAINT
       Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 42 of 52 Page ID #:101



1    based in whole or in part on residency in a zip code other than those listed above,
2
     Defendants responded, “All Social Equity Individual Applicants were deemed
3

4    eligible based on residency in the zip codes provided by the City.”
5
           94.    For Phase Three, Round One, “California Cannabis Arrest or
6

7
     Conviction” means “an arrest or conviction in California for any crime under the

8    laws of the State of California or the United States relating to the sale, possession,
9
     use, manufacture, or cultivation of Cannabis that occurred prior to November 8,
10

11   2016.” L.A.M.C. § 104.20(a)(1)(i)(1).
12
           95.    Defendants limited Phase Three, Round Two applications to
13

14
     Applicants owned in part by an individual who meets a revised definition of Social

15   Equity Individual Applicant. L.A.M.C. § 104.06.1(c)(1), (3). Under the definition
16
     applicable to Round Two, a Social Equity Individual Applicant must have “a prior
17

18   California Cannabis Arrest or Conviction and must also meet one of the following
19
     two criteria, as defined in Section 104.20(b)(1)(i): (1) Low-Income; or (2) ten
20

21
     years’ cumulative residency in Disproportionately Impacted Area.” L.A.M.C. §

22   104.06.1(c)(3); L.A.M.C. § 104.20(b). The entity applying for a retail cannabis
23
     license in Phase Three, Round Two must be 51 percent owned by a Social Equity
24

25   Individual Applicant who meets this revised definition. L.A.M.C. § 104.06.1(c)(3).
26

27
                                              42
28                                         COMPLAINT
          Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 43 of 52 Page ID #:102



1            96.   For Phase Three, Round Two, “California Cannabis Arrest or
2
     Conviction” continues to mean “an arrest or conviction in California for any crime
3

4    under the laws of the State of California or the United States relating to the sale,
5
     possession, use, manufacture, or cultivation of Cannabis that occurred prior to
6

7
     November 8, 2016.” L.A.M.C. § 104.20(b)(1)(ii)(3).

8            97.   For Phase Three, Round Two, “Disproportionately Impacted Area”
9
     means Police Reporting Districts as established in the Expanded Social Equity
10

11   Analysis, or as established using the same methodology and criteria in a similar
12
     analysis provided by an Applicant for an area outside of the City.” L.A.M.C. §
13

14
     104.20(b)(1)(ii)(4). The qualifying Police Reporting Districts are within the City

15   of Los Angeles.18
16
             98.   Defendants established these laws governing Phase Three, Round One
17

18   and Phase Three, Round Two for the purpose of favoring California residents over
19
     out-of-state Applicants.
20

21
             99.   By establishing the residency requirement, Defendants violated

22   clearly established law. See, e.g., Tennessee Wine & Spirits Retailers Ass’n v.
23

24

25   18
       See Rules and Regulations for Cannabis Procedures Rule 13, available at
26   https://cannabis.lacity.org/sites/g/files/wph1081/f/Amendments%20to%20Cannabi
27   s%20Regulations.CLEAN_.7.23.18.pdf.
                                              43
28                                         COMPLAINT
       Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 44 of 52 Page ID #:103



1    Thomas, 139 S. Ct. 2449 (2019); Fulton Corp. v. Faulkner, 516 U.S. 325, 116 S.
2
     Ct. 848 (1996); Oregon Waste Sys., Inc. v. Dep't of Envtl. Quality of State of Or.,
3

4    511 U.S. 93 (1994); Dean Milk Co. v. Madison, 340 U.S. 349 (1951).
5
                                FIRST CAUSE OF ACTION
6

7
                    (Deprivation of Equal Protection, 42 U.S.C. § 1983)

8                          (ARMLA One against all Defendants)
9
           100. Plaintiffs reallege and incorporate herein by reference each of the
10

11   allegations set forth in the preceding paragraphs of the Complaint as though fully
12
     set forth herein.
13

14
           101. Defendants, at the direction of Ms. Packer, targeted ARMLA One and

15   revoked its selection as a winning Applicant for a retail cannabis license in the
16
     Phase Three, Round One application race. Defendants did not revoke the selection
17

18   of other Applicants with Business Premises that did not qualify for licensing as of
19
     the application date. Defendants used the preschool as a pretext to revoke
20

21
     ARMLA One’s selection. Defendants’ acted in an arbitrary and capricious manner

22   in revoking ARMLA One’s selection as a winning Applicant, and Defendants have
23
     no rational basis for their actions. Defendants acted with the intent to deprive
24

25   ARMLA One of its rights or in reckless disregard of its rights. In doing so,
26
     Defendants violated clearly established law.
27
                                             44
28                                        COMPLAINT
       Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 45 of 52 Page ID #:104



1          102. As a result, ARMLA One was deprived of a retail cannabis license
2
     and damaged in an amount in an amount to be proven at trial.
3

4                               SECOND CAUSE OF ACTION
5
                         (Deprivation of Due Process, 42 U.S.C. § 1983)
6

7
                             (ARMLA One against all Defendants)

8          103. Plaintiffs reallege and incorporate herein by reference each of the
9
     allegations set forth in the preceding paragraphs of the Complaint as though fully
10

11   set forth herein.
12
           104. Defendants, at the direction of Ms. Packer, targeted ARMLA One and
13

14
     revoked its selection as a winning Applicant for a retail cannabis license in the

15   Phase Three, Round One application race.
16
           105. Defendants did not, however, revoke the selection of Applicants with
17

18   ineligible Business Premises provided the Applicants logged into Accela before
19
     10:00 a.m. on September 3, 2019. Thus, Defendants, at the direction of Ms. Packer,
20

21
     drew an irrational and arbitrary classification. In doing so, Defendants’ actions

22   violated clearly established law.
23
           106. As a result, ARMLA One was deprived of a retail cannabis license
24

25   and damaged in an amount in an amount to be proven at trial.
26

27
                                              45
28                                         COMPLAINT
       Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 46 of 52 Page ID #:105



1                              THIRD CAUSE OF ACTION
2
                    (Deprivation of Equal Protection, 42 U.S.C. § 1983)
3

4                  (ARMLA Two and Gompers against all Defendants)
5
           107. Plaintiffs reallege and incorporate herein by reference each of the
6

7
     allegations set forth in the preceding paragraphs of the Complaint as though fully

8    set forth herein.
9
           108.     Defendants apply different laws regarding areas of Undue
10

11   Concentration to Applicants based on the date of application and with the intention
12
     of benefitting a subset of Applicants. In doing so, Defendants violated the clearly
13

14
     established equal protection rights of ARMLA Two and Gompers. See Fowler

15   Packing Co., Inc. v. Lanier, 844 F.3d 809 (9th Cir. 2016).
16
           109. As a result, ARMLA Two and Gompers were deprived of retail
17

18   cannabis licenses and damaged in an amount in an amount to be proven at trial.
19
                              FOURTH CAUSE OF ACTION
20

21
              (Dormant Commerce Clause – Round One, 42 U.S.C. § 1983)

22                         (All Plaintiffs against All Defendants)
23
           110. Plaintiffs reallege and incorporate herein by reference each of the
24

25   allegations set forth in the preceding paragraphs of the Complaint as though fully
26
     set forth herein.
27
                                             46
28                                        COMPLAINT
       Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 47 of 52 Page ID #:106



1          111. A state, including its subdivisions, may not enact laws that
2
     discriminate against citizens of other states. See, e.g., Tennessee Wine & Spirits
3

4    Retailers Ass’n v. Thomas, 139 S. Ct. 2449 (2019); Fulton Corp. v. Faulkner, 516
5
     U.S. 325, 116 S. Ct. 848 (1996); Oregon Waste Sys., Inc. v. Dep't of Envtl. Quality
6

7
     of State of Or., 511 U.S. 93 (1994); Dean Milk Co. v. Madison, 340 U.S. 349

8    (1951).
9
           112. Defendants enacted laws that limited applications for retail cannabis
10

11   licenses in Phase Three, Round One to California residents. In doing so,
12
     Defendants violated Plaintiffs’ rights under the United States Constitution.
13

14
           113. The residency requirement harms each Plaintiff because it limits

15   Plaintiffs’ ability to sell equity and raise capital. The residency requirement
16
     decreases the value of Plaintiffs by limiting the pool of possible shareholders and
17

18   investors. Plaintiffs were in discussions with out-of-state investors, but could not
19
     proceed with any investment because of the ownership restrictions under the Code.
20

21
           114. Injunctive relief is necessary because the residency requirements

22   violate the United States Constitution and subjects Plaintiffs to serious, concrete,
23
     and irreparable injuries.
24

25

26

27
                                              47
28                                         COMPLAINT
       Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 48 of 52 Page ID #:107



1                               FIFTH CAUSE OF ACTION
2
               (Dormant Commerce Clause – Round Two, 42 U.S.C. § 1983)
3

4                          (All Plaintiffs against All Defendants)
5
           115. Plaintiffs reallege and incorporate herein by reference each of the
6

7
     allegations set forth in the preceding paragraphs of the Complaint as though fully

8    set forth herein.
9
           116. A state, including its subdivisions, may not enact laws that
10

11   discriminate against citizens of other states. See, e.g., Tennessee Wine & Spirits
12
     Retailers Ass’n v. Thomas, 139 S. Ct. 2449 (2019); Fulton Corp. v. Faulkner, 516
13

14
     U.S. 325, 116 S. Ct. 848 (1996); Oregon Waste Sys., Inc. v. Dep't of Envtl. Quality

15   of State of Or., 511 U.S. 93 (1994); Dean Milk Co. v. Madison, 340 U.S. 349
16
     (1951).
17

18         117. Defendants enacted laws that will limit applications for retail cannabis
19
     licenses in Phase Three, Round Two to California residents. In doing so,
20

21
     Defendants violated Plaintiffs’ rights under the United States Constitution.

22         118. The residency requirement harms each Plaintiff because it limits
23
     Plaintiffs’ ability to sell equity and raise capital. The residency requirement
24

25   decreases the value of Plaintiffs by limiting the pool of possible shareholders and
26

27
                                              48
28                                         COMPLAINT
       Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 49 of 52 Page ID #:108



1    investors. Plaintiffs were in discussions with out-of-state investors, but could not
2
     proceed with any investment because of the ownership restrictions under the Code.
3

4          119. Injunctive relief is necessary because the residency requirements
5
     violate the United States Constitution and subjects Plaintiffs to serious, concrete,
6

7
     and irreparable injuries.

8                                SIXTH CAUSE OF ACTION
9
                    (Declaratory Relief – Round One, 28 U.S.C. § 2201)
10

11                         (All Plaintiffs against All Defendants)
12
           120. Plaintiffs reallege and incorporate herein by reference each of the
13

14
     allegations set forth in the preceding paragraphs of the Complaint as though fully

15   set forth herein.
16
           121. Defendants’ residency requirements for Phase Three, Round One
17

18   violate the dormant Commerce Clause, Article I, Section 8, Clause 3, of the United
19
     States Constitution. An actual controversy exists between Plaintiffs and
20

21
     Defendants as to whether Defendants may enforce the residency requirements.

22         122. Declaratory relief is necessary to resolve this dispute.
23

24

25

26

27
                                             49
28                                        COMPLAINT
       Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 50 of 52 Page ID #:109



1                             SEVENTH CAUSE OF ACTION
2
                    (Declaratory Relief – Round Two, 28 U.S.C. § 2201)
3

4                          (All Plaintiffs against All Defendants)
5
           123. Plaintiffs reallege and incorporate herein by reference each of the
6

7
     allegations set forth in the preceding paragraphs of the Complaint as though fully

8    set forth herein.
9
           124. Defendants’ residency requirements for Phase Three, Round Two
10

11   violate the dormant Commerce Clause, Article I, Section 8, Clause 3, of the United
12
     States Constitution. An actual controversy exists between Plaintiffs and
13

14
     Defendants as to whether Defendants may enforce the residency requirements.

15         125. Declaratory relief is necessary to resolve this dispute.
16
                                      PRAYER FOR RELIEF
17

18         WHEREFORE, Plaintiff pray for relief as follows:
19
           1. For the first, second, and third claims, an award of compensatory,
20

21
               consequential, exemplary, and punitive damages in an amount to be

22             determined at trial.
23
           2. An injunction requiring Defendants to reinstate ARMLA One as a
24

25             selected Applicant from the Phase Three, Round One application race.
26

27
                                              50
28                                         COMPLAINT
       Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 51 of 52 Page ID #:110



1         3. An injunction requiring Defendants to process ARMLA Two’s
2
             application for a retail cannabis license.
3

4         4. An injunction requiring Defendants to process Gompers’s application for
5
             a retail cannabis license.
6

7
          5. In the alternative, injunction prohibiting Defendants from processing any

8            applications for retail cannabis licenses from Phase Three, Round One.
9
          6. Injunction prohibiting Defendants from proceeding with the Phase Three,
10

11           Round Two.
12
          7. A declaration that the residency requirements of Phase Three, Round One
13

14
             are unconstitutional.

15        8. A declaration that the residency requirements of Phase Three, Round
16
             Two are unconstitutional.
17

18        9. An award of attorneys’ fees and costs.
19
          10. For such other and further relief as this Court shall deem appropriate
20

21
     DATED: August 31, 2020                DAVID BAUM LAW CORPORATION
22

23
                                               David M. Baum
24
                                              David M. Baum
25                                            Attorney for plaintiffs ARMLA One,
                                              Inc., ARMLA Two, Inc., and Gompers
26
                                              SocEq, Inc.
27
                                             51
28                                        COMPLAINT
       Case 2:20-cv-07965 Document 3 Filed 08/31/20 Page 52 of 52 Page ID #:111



1                               JURY TRIAL DEMAND
2
          Plaintiffs demand a trial by jury on all issues and causes of actions so triable.
3

4

5
     DATED: August 31, 2020                DAVID BAUM LAW CORPORATION
6

7                                              David M. Baum
8                                             David M. Baum
9                                             Attorney for plaintiffs ARMLA One,
                                              Inc., ARMLA Two, Inc., and Gompers
10
                                              SocEq, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                            52
28                                       COMPLAINT
